BECK, Judge,
concurring.
I concur in the result and also join in much of the majority’s rationale. I believe, however, that the majority unnecessarily delves into a discussion of substantive and procedural rights that does not advance our position. I would simply hold that the facts of this case are governed by Commonwealth v. Bennett, 245 Pa.Super. 457, 369 A.2d 493 (1976), which in my opinion is directly on point. I am particularly persuaded by the following language from Bennett, which is equally applicable to this case:
The information in question was derived through a wiretap legally authorized by the Superior Court of New Jersey pursuant to the New Jersey Wiretapping and Electronic Surveillance Control Act. While it is conceded that this information could not have been legally obtained under the laws of this Commonwealth had the wiretap occurred within our boundaries, *835the fact has no effect on information obtained in a sister state ... *!• -1* J?
If the legislature of a sister state or foreign jurisdiction determines that wiretapping will be permitted within its borders, we will not, under the present laws of Pennsylvania, question that decision. Nor should we hinder our law enforcement agencies by needless restrictions upon their use of information and evidence that properly comes to their attention.
Bennett, supra at 460-61, 369 A.2d at 494-95. I think Bennett controls this ease, and therefore concur.